PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/066,461
Filing Date: 27 Jun 2018
Appellant(s): Khalaj Amineh et al.



__________________
Steven Gilliam, no. 51,734
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The grounds of rejection set forth in the Final Office Action dated 12 March 2021 are applicable to the appealed claims.
(2) Response to Argument
A. The Examiner Analyzed The Claims Under The 2019 PEG and Correctly Concluded That The Claims Are Ineligible Under 35 U.S.C. § 101
Claims 1-8, 10, 13, 20, 22, 23, 25, and 27-30 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter. Accounting for minor differences resulting from their varying statutory classes of patentable subject matter, each of claims 1, 23, and 27 recite otherwise identical method steps, and can be analyzed together. The Final Office Action mailed 12 March 2021 sets forth the examiner’s analysis of the claims under the 2019 PEG, in which the examiner correctly concluded that the claims are ineligible under 35 U.S.C. § 101. The following provides additional details regarding the examiner’s analysis.
There is no disagreement between Appellant and the examiner as to whether all of the claims are directed to one of the four statutory classes of subject matter, so no further discussion of Step 1 of the 2019 PEG is necessary.

Further, a machine-readable storage device, herein, is a physical device that stores data represented by physical structure within the device. Examples of machine-readable storage devices include, but are not limited to, read only memory (ROM), random access memory (RAM), a magnetic disk storage device, an optical storage device, a flash memory, and other electronic, magnetic, and/or optical memory devices. (Specification, p. 13, line 30 – p. 14, line 3).
1. The examiner has broadly and reasonably interpreted the limitations of claims 1, 23, and 27
The 2019 PEG requires an examiner to construe the claims in accordance with their broadest reasonable interpretation (see MPEP § 2016.04(II)). The following is an explanation of the examiner’s interpretation of the claims.
Claim 1 recites:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
As set forth in Step 2B of the rejection of claims 1, 23, and 28 under 35 U.S.C. § 101, the method step of “acquiring,” along with the structure associated with and necessary for carrying out the step of acquiring, is well-understood, routine, and conventional in the art. Therefore, the examiner’s reasonable interpretation of this claim limitation is based upon acquiring steps and structure disclosed in the prior art, such as, for example, Omeragic, US 9,715,304 B2, which reference is cited by the examiner in Step 2B of the eligibility analysis as evidence that the acquiring steps and structure are well-understood, routine, and conventional in the art (Final Office Action, p. 8).
Claim 1 also recites:

The examiner is broadly and reasonably interpreting the processing and determining steps to comprise mathematical relationships, formulas, equations, and/or calculations used to process the acquired data to obtain results that can be interpreted by humans. This interpretation is supported by Appellant’s specification, which discloses: 
Responses can be acquired from signals received from the pipes … An inversion operation can be executed to operate on these responses. The dimensions of defects in the pipes 110-1, 110-2 . . . 110-M of the multi-pipe structure 105 can be estimated from the responses by employing a proper inversion algorithm. Inversion is a process of searching for a match between simulated data and measurements. Inversion operations can include a comparison of measurements to predictions of a forward model such that a value or spatial variation of a physical property can be determined. A forward model deals with calculating expected observed values with respect to an assumed model of formation with associated formation properties. (Specification, p. 4, line 22 – p. 5, line 1).
As can be seen from this excerpt of the Specification, Appellant explicitly discloses that the processing and determining steps consist solely of mathematical relationships, formulas, equations, and/or calculations that comprise the proper inversion algorithm and the forward model that calculate values.
Claim 1 also recites:
generating one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth.
The examiner interprets this limitation as simply outputting, in graphical form (as opposed to purely numerical form), the results of the determining steps. This broad, reasonable interpretation is supported by Appellant’s specification, which discloses “Figure 2B is a plot of inversion results presented as a well diagram” (Specification, p. 6, line 10).

2. The examiner correctly concluded at Step 2A Prong One that the claims recite abstract ideas
Under the 2019 Revised Guidance, Step 2A, Prong One asks whether a claim recites any judicial exceptions, including abstract ideas (see MPEP § 2106.04(II)(A)(1)). Prong One requires the Office to construe the claims in accordance with their broadest reasonable interpretation (see MPEP §2106.04(II)). The following expands upon rejection set forth in the Final Office Action, with a more detailed discussion of the broadest reasonable interpretation of the language of claim 1 used by the Office in determining that the claims recite abstract ideas at Prong One.
As discussed in the previous section, the examiner has broadly and reasonably interpreted claim 1 to recite abstract ideas. The examiner interpreted the processing and determining steps as being directed to mathematical concepts of the mathematical relationships, formulas, equations, and/or calculations that comprise the inversion operation, inversion algorithms, and forward model. As set forth in MPEP § 2106.04(a)(2)(I), claim limitations that are mathematical concepts are judicial exceptions of abstract ideas, and therefore, at Step 2A Prong One, the examiner correctly concluded that the claims recite judicial exceptions of abstract ideas. Similarly, the step 
3. The examiner correctly concluded at Step 2A Prong Two that the claims are directed to the abstract ideas
Under the 2019 Revised Guidance, Step 2A, Prong Two asks whether the additional elements demonstrate that a claim is directed to patent-eligible subject matter (see MPEP § 2106.04(d)(I)), by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application (see MPEP § 2016.04(d)(II)).
As discussed above, using a broad, reasonable interpretation of the claim language, the examiner has concluded that the claims recite the addition elements of: a generic computer, including machine-readable storage devices that include instructions that tell the generic computer to perform generic computer functions; and a step and apparatus for acquiring responses from a plurality of azimuthally distributed receiver sensors.
These additional elements are recited at a high level of generality. The generic computer and machine-readable storage devices represent nothing more than mere instructions to apply the 
4. The examiner correctly concluded at Step 2B that the claims as a whole do not amount to significantly more than the abstract ideas
Step 2B asks whether a claim recites additional elements that provide an inventive concept that makes the claim amount to significantly more than the judicial exception (see MPEP § 2016.05(II)). Specifically, the MPEP directs examiners to first identify whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluate those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)). It is important to note that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself” (see MPEP § 2106.05(I)).
see MPEP § 2106.05(I)(A)). The additional element of the acquiring step and structure is well-understood, routine, and conventional in the art, and represents nothing more than mere data gathering that is necessary for use of the recited judicial exception, i.e., the inversion operation, inversion algorithm, and forward model.
When evaluated with regard to the considerations in MPEP § 2106.05(a)-(e) that indicate whether additional elements provide an inventive concept to make the claims amount to significantly more than the abstract ideas, these additional elements, considered both individually and in combination, fail to provide an inventive concept. Instead, these additional elements appear to satisfy the indicia in MPEP § 2106.05(f)-(h) that indicate the claims do not amount to significantly more than the abstract ideas. Because the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, the claims remain ineligible at Step 2B.
As set forth in the Final Office Action mailed 12 March 2021, and as discussed above, the examiner analyzed the claims under the 2019 PEG and correctly concluded that the claims are directed to abstract ideas, and are therefore ineligible under 35 U.S.C. § 101.
B. Appellant Fails To Rebut The Prima Facie Case of Ineligibility
1. Appellant’s arguments are directed toward a two-part Alice/Mayo test, and fail to rebut the conclusion of ineligibility reached by the examiner after analyzing the claims under the 2019 PEG
 On pp. 7-11, Appellant argues that the examiner has failed to perform the proper analysis of the claims to determine their eligibility under 35 U.S.C. § 101, and therefore the claims are patent eligible. This argument is not persuasive. The proper eligibility analysis during the examination process is the 2019 PEG, as set forth in MPEP §§ 2106.04 - 2106.06, and as applied by the examiner in the Final Office Action. The examiner has read and considered all of Appellant’s arguments on pp. 7-11, but, because they are directed to an analysis not performed by the examiner, nor required by the Office, they are not persuasive in overcoming the prima facie case of ineligibility set forth by the examiner.
2. The claims are not eligible under the streamlined analysis, and are not directed to an improvement in a computer or other technology or technical field
Appellant argues on pp. 11-12 that the claims should be found eligible under a streamlined analysis, because “these claims are directed to a clear improvement in oil and gas technology.” These arguments are not persuasive.
MPEP § 2016.06 allows for a streamlined analysis of patent eligibility when the eligibility of a claim is self-evident. This section of the MPEP instructs examiners that when a streamlined analysis is performed, “[t]he results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis.”

What Appellant alleges is the “clearly expressed” improvement to a computer or other technology or technical field recited in the claims is provided by the claim elements of “processing the response signals to determine regions of metal loss and then generating one or more visualizations” (Brief, p. 12, lines 14-16). However, as determined by the examiner in Step 2A Prong One, the claim limitations of processing the response signals and generating one or more visualizations are recitations of judicial exceptions of abstract ideas. As directed by the MPEP, the alleged improvement to the functioning of a computer or other technology or technical field cannot come solely from the judicial exceptions of the abstract ideas. Because Appellant alleges that only the abstract ideas themselves are responsible for the improvement to the functioning of a computer or other technology or technical field, Appellant has failed to persuasively argue that the claims represent an improvement to the functioning of a computer to another technology or technical field. Further, a streamlined analysis based on the alleged improvement is not proper here, because the claims do not represent an improvement to a computer or another technology or technical field. Additionally, a streamlined analysis is not proper here, based on the examiner’s conclusion of ineligibility after performing the full 2019 PEG analysis of the claims.
3. The examiner has properly identified the judicial exceptions of abstract ideas recited in the claims
Appellant argues on pp. 12-14 that in Step 2a Prong One, the examiner has failed to properly identify the mathematical concept that the examiner alleges comprises the processing and determining steps. Appellant’s arguments are not persuasive. Instead of simply providing evidence that the steps of processing and determining are not mathematical concepts as set forth in MPEP § 2106.04(a)(2)(I), Appellant challenges the examiner to provide evidence that the processing and determining steps are mathematical concepts (“Appellant requests the Office to identify the mathematical concept that the claims are allegedly directed to and how the independent claims set forth or describe whatever mathematical concept the Office identifies instead of the claims only being based on or involving a mathematical concept,” Brief, pp. 13-14).
The evidence desired by Appellant is present in the specification. Appellant’s specification explicitly discloses that the processing and determining steps are mathematical relationships, formulas, equations, and/or calculations in the form of a proper inversion algorithm and a forward model (“The dimensions of defects in the pipes 110-1, 110-2 . . . 110-M of the multi-pipe structure 105 can be estimated from the responses by employing a proper inversion algorithm. Inversion is a process of searching for a match between simulated data and measurements. Inversion operations can include a comparison of measurements to predictions of a forward model such that a value or spatial variation of a physical property can be determined. A forward model deals with calculating expected observed values with respect to an assumed model of formation with associated formation properties,” Specification, p. 4, line 26 – p. 5, line 1). Thus, the processing and determining steps are not merely based on math, nor do they merely involve math; the processing and determining steps are mathematical relationships, formulas, equations, and/or calculations in 
4. The additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the judicial exceptions at Step 2B
Appellant argues on pp. 14-15 that the claims are eligible at Step 2B, because the examiner has failed to present any actual analysis, and because the additional element of acquiring response signals is not a generically recited insignificant extra-solution activity, but instead is an inventive concept that, when considered in combination, makes the claims amount to significantly more than the abstract ideas. These arguments are not persuasive.
The examiner avers that actual analysis of Step 2B is presented in the Final Office Action mailed 12 March 2021, bolstered by the examiner’s arguments in § 2(A)(4) above. The steps and structure required to perform the claim element of “acquiring, using a plurality of azimuthally distributed receiver antennas, responses from signals” are not new, inventive, non-generic, or specific. As recited, the claims fail to provide any specific details about the construction of the azimuthally distributed receiver sensors, or about the transmission of a probe signal. There is no recitation of, for example, the number of sensors, the arrangement of the sensors, any special see, i.e., Fig. 2, which discloses the transmitter and azimuthally distributed receiver sensors in two or more  concentric pipes of a multi-pipe structure).
MPEP § 2106.05(g) provides guidance for determining whether an additional element is insignificant extra-solution activity of mere data gathering, including whether the extra-solution activity is well-known, whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention), and whether the limitation amounts to necessary data gathering and outputting. In this instance, the additional element of the acquiring steps and structure are well-known, do not impose meaningful limits on the practice of the processing and determining steps, and amount to data gathering necessary to perform the judicial exceptions of mathematical relationships, formulas, equations, and/or calculations that comprise the proper inversion algorithm and forward model. Therefore, the additional element of the acquiring steps and structure, considered individually and in combination, remains insignificant extra-solution activity of mere data gathering, and fails to provide an inventive concept that makes the claims amount to significantly more than the judicial exceptions.


Respectfully submitted,
/Leo T Hinze/
AU 2853
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        

/Dean A. Reichard/
Training Quality Assurance Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.